Gaynor, J.:
If the old road was a Dutch road the fee of it was in the city, after the law of the continent of Europe, and its conveyance to the plain tiffs’ predecessor was good (Dunham v. Williams, 37 N. Y. 251). The capitulation of Long Island by the Dutch to the English was in 1664. If the road existed at that time the plaintiffs’ case is made out. It is mentioned in Hiker's Annals of Newtown (pp. 83-4) as having been repaired in 1670, showing it to have been of some age then; and in Ostrander's History of Brooklyn (vol. 1, pp. 101-2) it is mentioned as existing in 1662 when the village of Bedford was laid out. It is there called the “ Cripplebush Road running to Newtown”.. As Bedford was between Brooklyn and Newtown, and Cripplebush between Bedford and Newtown, and there was only one highway from Brooklyn to Newtown, the identity of the road seems not to be open to dispute.
Judgment for the plaintiffs.
Hirsohberg, P. J., Hooker, Rioh and Miller, JJ., concurred.
Judgment for plaintiffs, with costs, in accordance with the terms of the submitted controversy.